Citation Nr: 0430879	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  00-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia



THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury, currently assigned a 20 percent evaluation.



REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from September to October 
1973. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision by the Atlanta, Georgia, Regional Office (RO), which 
confirmed a 20 percent rating for residuals of a right knee 
injury.  An October 1999 rating decision sheet indicates that 
the right knee disability was coded under Diagnostic Code 
5010 for traumatic arthritis (in addition to Code 5261 for 
rating limitation of knee extension).

In a March 2001 decision, the Board denied an increased 
rating for residuals of a right knee injury.  Subsequently, 
appellant appealed the Board's March 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order subsequently rendered, the Court granted an 
unopposed Motion for Remand filed by the Secretary of the VA 
(appellee) to vacate the March 2001 Board decision and to 
remand that issue for readjudication in light of the recent 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106- 475, 114 Stat. 2096 (Nov. 9, 2000).

In May 2002, the Board undertook additional development on 
the appellate issue, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When the additional development was 
completed, the Board provided notice as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  However, on May 1, 2003, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Under 38 C.F.R. § 19.9(a)(2), the Board could 
consider additional evidence without having to either remand 
the case to the agency of original jurisdiction for initial 
consideration or obtain the appellant's waiver.  
Consequently, in light of that Federal Circuit case, in June 
2003, the Board remanded the case to the RO for additional 
development, including readjudication that considered any 
additional evidence obtained pursuant to the Board 
development regulations in effect prior to said judicial 
invalidation.  

The case is now ready for the Board's final appellate 
determination.  


FINDINGS OF FACT

1.  The appellant's service-connected right knee disability 
is manifested primarily by extension limited to no more than 
15 degrees and flexion limited to no less than 120 degrees.  
Gait is unimpaired, although twisting movements are painful.  
He is employed without work absenteeism due to the knee 
condition reported.  He exercises and walks about one-half 
mile at night.  The recent clinical evidence reveals severe 
chondromalacia with patellar grinding, crepitus, and 
tenderness; slight right quadriceps atrophy; a well-healed 
scar, residual of a right patellofemoral reconstruction; and 
diagnostic studies indicating right knee 
osteoarthritis/synovitis and horizontally-oriented 
degenerative, not traumatic, medial meniscal tears.  

2.  The recent clinical evidence does not show right knee 
instability, ligamentous laxity/tears, or severe weakness.  
No more than moderate overall impairment of that knee has 
been demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a right knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 5010, 5257, 
5260, 5261 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCCA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  A comprehensive medical history and detailed 
findings with respect to the service-connected right knee 
disability issue on appeal over the years are documented in 
the medical evidence.  The service medical records adequately 
detail the circumstances and nature of the service-connected 
disability at issue and treatment therefore.  Additionally, 
VA orthopedic examinations were conducted in July 1997 and 
January 2003.  Said examinations are sufficiently detailed 
and comprehensive regarding the nature and current severity 
of the service-connected disability at issue, and provide a 
clear picture of all relevant symptoms and findings.  It 
should be added that additional, relevant private and VA 
outpatient medical records dated in the 1990's and 2002 were 
received and that said records do not indicate a greater 
degree of severity of said disability in issue than that 
shown on said VA examinations.  Although another VA 
orthopedic examination was scheduled for May 2004, appellant 
failed to report for it.  See December 2002 and April 2004 
VCAA letters (which included information regarding the 
necessity to report for scheduled examination and the 
consequences for failure to report), May 2004 VA Report of 
Contact form, and June 2004 Supplemental Statement of the 
Case.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statement of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.  

It does not appear that appellant or his attorney has 
informed the VA of the existence of any other specific 
competent evidence that should be obtained with respect to 
the claimed disability.  

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), which replaced the opinion in 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 (2004), 
the Court held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, the initial rating decision on appellant's 
disability rating claim in question was rendered prior to the 
VCAA and, thus, a pre-adjudication VCAA notice could not have 
in fact been issued.  Pelegrini does not contain a remedy 
under such facts, nor is an efficient or timely remedy 
evident to the Board under the circumstances here.  The RO 
issued December 2002 and April 2004 VCAA notices on said 
claim on appeal, which specifically advised the appellant and 
his attorney as to which party could or should obtain which 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his claim or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board has reviewed the entire history of the service-
connected disability at issue, particularly as that 
disability affects the ordinary conditions of daily life, 
including employment, as required by 38 C.F.R. §§ 4.1, 4.2, 
4.10 and other applicable provisions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Prior to service, appellant sustained right knee trauma and 
in December 1972, underwent a right knee 
arthrotomy/arthroscopy with lateral retinaculum release and 
medial capsule repair (patellar realignment).  Although a 
McMurray's test had been suggestive of a torn medial 
meniscus, the preservice clinical records did not indicate 
that the operative procedures included a meniscectomy.

Appellant's September 1973 service entrance examination noted 
that appellant had undergone right knee surgery in December 
1972 and clinically, the right knee was unremarkable, except 
for a well-healed surgical scar.  Service medical records 
reflect that later in September 1973, he apparently hurt that 
knee while running and complained of severe knee pain.  Right 
patellar subluxation laterally and medially was clinically 
reported; and a military Medical Board recommended 
appellant's discharge from service due to unfitness on 
account of status post right patellofemoral reconstruction 
with persistent pain.

On December 1974 VA orthopedic examination, it was indicated 
that in October 1974, appellant had undergone a Hauser 
surgical procedure (involving transplantation of the tibial 
tubercle and its attached patellar tendon) due to patellar 
dislocation.  Clinically, the right knee had 0 degrees' 
extension and 120 degrees' flexion without any ligamentous 
laxity.  There was some swelling, atrophy, and gait 
impairment.  A January 1976 VA examination report included 
essentially similar findings.

A February 1975 rating decision granted service connection 
based on aggravation and assigned a 20 percent evaluation for 
residuals of a right knee injury, coded under Diagnostic Code 
5257.

On October 1980 VA orthopedic examination, appellant's gait 
was normal.  Clinically, the right knee had 0 degrees'' 
extension and 140 degrees' flexion with slight anterior 
cruciate ligamentous laxity.  Private clinical records reveal 
that in August 1984, physical therapy had significantly 
improved his lower extremity strength, which was noted as 
almost completely normal on the right.  On September 1984 VA 
orthopedic examination, the right knee had 0 degrees' 
extension and 130 degrees' flexion with a hypermobile right 
patella.  A July 1985 Federal Merits Systems Protection Board 
decision determined that appellant, a postal service letter 
carrier, was entitled to disability retirement due to 
disabilities of the knees.  On October 1985 VA orthopedic 
examination, appellant's gait was normal.  Clinically, the 
right knee had complete extension, 150 degrees' flexion, mild 
tenderness, minimal lateral instability/crepitus, and no 
anterior/posterior instability.  Postoperative, post-
traumatic arthritis of the right knee was diagnosed.

Private clinical records reveal that in 1987, appellant 
reportedly was able to walk approximately one mile every 
morning and was employed as a manager.  He had bilateral knee 
pain.  Private clinical records dated in the late 1980's and 
early 1990's primarily pertain to left knee and right hip 
disabilities.  In June 1994, appellant stated that he walked 
two miles a day.  Although a mildly antalgic gait was 
clinically noted, the actual clinical findings pertained to 
the left, not right, knee.

VA outpatient treatment records reveal that in May 1997, 
appellant complained of right knee pain ("10/10" severity) 
and swelling with some discomfort on walking/climbing stairs.  
Clinically, however, he ambulated without a limp; and 
although there was mild effusion and crepitus, the knee 
exhibited 0 degrees' extension and approximately 100 degrees' 
flexion.  There was no erythema or popliteal pain.  X-rays of 
the right knee revealed joint effusion/synovitis; low-grade 
osteoarthritis (noted as isolated, minimal, marginal lipping 
superiorly at the patella and laterally at the femur/tibia 
medial condyle with a small spur at the lateral tibial 
spine); and a preserved joint space.  In June 1997, he had 
bilateral knee pain complaints.  It was noted that he was 
awaiting an arthroscopy in the near future.  Clinically, 
there was tricompartment discomfort with palpable osteophytes 
on the medial and lateral joint lines.  The knee was stable.  
Degenerative joint disease was assessed.

On July 1997 VA orthopedic examination, appellant's 
complaints included right knee pain, swelling, locking, 
giving way, and lack of strength.  Appellant stated that he 
could not walk more than one hour because of pain and 
swelling, or sit in one position for a long time.  It was 
divulged that he was a custodian at a home 
improvement/building supply store; and that he could not do a 
lot of walking and lifting.  Clinically, there was a 20-cm., 
linear, vertical scar at the anteromedial aspect of the right 
knee.  Circumferential measurements revealed that the knees 
were equal; the right calf was .5-inch less than the left; 
and the right thigh (at the lower third) was 1-inch less than 
the left.  Some disuse atrophy of the right thigh musculature 
was noted.  The right knee had 15 degrees' extension and 130 
degrees' flexion.  Normal ranges of motion of the knee are 0 
degrees' extension and 140 degrees' flexion.  38 C.F.R. 
§ 4.71 (2002), Plate II.  He was able to squat approximately 
three-quarters down.  A patellar grinding test was markedly 
positive with flinching and complaints of discomfort; and 
right patella roughness on the bearing surface was noted.  
However, Apley's restriction and compression tests were 
negative.  Significantly, he ambulated with a "relatively 
normal gait"; and there was no ligamentous laxity, 
instability, soft tissue swelling, redness, or increased heat 
of that knee noted.  The diagnosis was "[p]ostoperative 
status, repair of right fractured patella with a well[-
]healed scar, subjective complaints, chondromalacia patella 
and other objective observations as noted.  By x-ray criteria 
there is also synovitis and low grade osteoarthritis."  

September 1998 private clinical records indicate that 
appellant's complaints included increased right patellar pain 
and decreased ability to climb stairs or perform sport 
activities.  It was also alleged that "he is struggling to 
walk for any decent exercise, usually in his neighborhood.  
Any twisting movements are quite painful, especially the 
right knee."  Clinically, there was considerable quadriceps 
atrophy, especially on the right.  The right knee exhibited -
5 degrees' extension and 125 degrees' flexion.  There was 
vague tenderness medially/laterally.  The right knee had a 
large parapatellar scar and considerable patellar crepitation 
on active/passive motion was noted.  A Lachman's test was 
"3-plus"; an anterior drawer test was described as "good"; 
and there was no opening up [of the knee] on varus/valgus 
stress.  A McMurray's test was described as a "little 
uncomfortable, vaguely deep in both internal and external 
rotation."  The right knee had no effusion.  Recommended 
treatment was with static loading exercises and an MRI to 
rule out any anterior cruciate ligament or meniscal tears.  
The physician noted that although some of the pain might be 
meniscal, much of the pain was patellar.  Significantly, an 
MRI of the right knee revealed that the anterior cruciate 
ligament was probably intact and possibly slightly thickened; 
that the posterior cruciate, lateral collateral, and patellar 
ligaments and quadriceps tendon were intact; that the 
patellar ligament was slightly thickened; that there was 
questionable mild thinning at the mid-inferior aspect of the 
medial collateral ligament; and that there was small joint 
effusion.  Additionally, there were probable postoperative 
changes involving the posterior horn of the medial meniscus 
with a very questionable tear, and a possible tear involving 
the anterior horn of the medial meniscus.  

A more recent October 2002 private MRI of the right knee 
revealed that the cruciate and collateral ligaments were 
intact without any tears.  Horizontally-oriented longitudinal 
degenerative tears involving the anterior and posterior horns 
of the medial meniscus, moderate medial compartment 
osteoarthritis, and Grade IV chondromalacia were also noted.

On January 2003 VA orthopedic examination, the examiner noted 
that the claims file had been reviewed; and that appellant's 
complaints included right knee pain and occasional 
popping/locking, swelling, and giving way.  Appellant 
divulged that he worked at a county airport and had not lost 
any time from work; and that he exercised and walked about 
one-half mile with his spouse at night.  Clinically, gait was 
described as normal, there was no swelling, varus/valgus 
angulation, recurvatum, and a knee scar was well-healed and 
nontender.  The right knee exhibited 0 degrees' extension and 
120 degrees' flexion.  Significantly, there was no 
collateral/cruciate ligamentous laxity.  A patella grinding 
test was positive, with appellant grimacing and crying out on 
this maneuver; and the examiner described chondromalacia of 
the patella as symptomatic and quite advanced.  Circumference 
of the knees and calves were equal.  Circumference of the 
right thigh at the lower level was one-inch less than the 
left.  The right knee had slight effusion without 
redness/increased warmth.  X-rays of the right knee revealed 
hypertrophic degenerative changes with spurring at the medial 
and lateral compartments/patella articular margins, medial 
compartment joint space narrowing, and an old post-surgical 
deformity at the proximal right tibia near the anterior 
tibial tubercle.  

The examiner opined that appellant had experienced multiple 
surgical procedures on the right knee; that over the years, 
the right knee disability had increased in severity; and that 
although in the future, the right knee might require 
additional surgery or interfere with work performance, he was 
currently working and had not lost any time from work.  The 
pertinent diagnosis was status post right knee arthrotomies 
with post-traumatic osteoarthritis and severe chondromalacia 
of the patella.

In its February 1975 rating decision, the RO assigned an 
original evaluation of 20 percent for residuals of a right 
knee injury.  It appears from that rating sheet that although 
the 20 percent rating was coded under Diagnostic Code 5257, 
that rating sheet stated that clinical findings showed no 
ligamentous laxity of that knee.  It is reiterated that an 
October 1999 rating decision sheet indicates that the right 
knee disability was more recently coded under Diagnostic Code 
5010 for traumatic arthritis (in addition to Code 5261 for 
rating limitation of knee extension).  Additionally, a 
December 1999 Statement of the Case included rating criteria 
for traumatic arthritis, in addition to diagnostic codes for 
meniscal damage, limitation of knee motion, and other knee 
impairment such as knee instability.  Although a VA General 
Council opinion held that a claimant with arthritis and 
instability of a knee may be rated separately under 
Diagnostic Code 5003 and Diagnostic Code 5257 based on 
additional disability, this VA General Council opinion is not 
applicable here because the clinical evidence clearly reveals 
that appellant does not have any instability of that knee.  
See VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-
98 (August 14, 1998).  In particular, the July 1997 and 
January 2003 VA orthopedic examinations reports specifically 
noted that there was no ligamentous laxity, instability, or 
gait impairment; and the September 1998 and October 2002 
private clinical records indicated that although there was 
right knee pain on twisting movements and MRIs showed 
horizontally-oriented degenerative, not traumatic, meniscal 
tears, there was no actual clinical evidence of definite 
ligamentous laxity or instability of that knee joint.

The Board has considered the applicability of all appropriate 
rating codes in rating said service-connected right knee 
disability issue on appeal.  Arthritis, due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. Part 4, Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. Part 4, Code 5003.

Limitation of flexion of either leg to 45 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
38 C.F.R. Part 4, Code 5260.  Limitation of extension of 
either leg to 10 degrees will be assigned a 10 percent 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees.  38 C.F.R. Part 4, Code 5261.

In order for appellant to be entitled to a rating higher than 
the current 20 percent for limitation of right knee motion, 
flexion would have to be limited to 15 degrees or extension 
limited to 20 degrees or greater.  See 38 C.F.R. § 4.71a, 
Codes 5260 and 5261.  Since the July 1997 VA orthopedic 
examination and subsequent September 1998 private clinical 
records reveal right knee flexion limited to no less than 125 
degrees and extension limited to no more than 15 degrees, and 
the more recent January 2003 VA orthopedic examination 
reported normal extension and no less than 120 degrees' 
flexion of the right knee, the criteria for an evaluation in 
excess of 20 percent have not been met under Diagnostic Code 
5260 or 5261.  Although a recent VA General Council opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), held that separate 
ratings under Diagnostic Codes 5260 and 5261 could be 
assigned for limitation of flexion and extension involving 
the same joint, a separate compensable rating in the instant 
case would not be warranted for limitation of right knee 
flexion under Code 5260, since flexion is not limited to 45 
degrees or less (the criteria for a 10 percent evaluation 
under Code 5260).  It is reiterated that the RO has assigned 
the current 20 percent rating based primarily on limitation 
of right knee extension under Code 5261.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205-208 
(1995), which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  On the July 1997 and 
January 2003 VA orthopedic examinations, a patellar grinding 
test was markedly positive with flinching and complaints of 
discomfort; and the September 1998 private clinical records 
indicated that appellant may experience right knee pain on 
twisting movements.  However, even assuming that he 
occasionally experiences painful right knee motion, 
Diagnostic Code 5010 specifically encompasses painful motion, 
since a compensable rating thereunder for limitation of 
motion requires that "[l]imitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion (emphasis 
added)."  Thus, any painful right knee motion has been 
compensated for under the 20 percent rating assigned by the 
RO for residuals of a right knee injury, including arthritis.  
To assign an additional separate rating for painful right 
knee motion under 38 C.F.R. §§ 4.10, 4.40, and/or 4.45, would 
constitute pyramiding, since it would compensate for the same 
right knee pain as associated with the arthritis of that 
knee.  See 38 C.F.R. § 4.14 (2003), which states, in 
pertinent part, "[t]he evaluation of the same disability 
under various diagnoses is to be avoided"; Brady v. Brown, 4 
Vet. App. 203, 206 (1993); and Esteban v. Brown, 6 Vet. App. 
259 (1994).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  Since the July 
1997 and January 2003 VA orthopedic examinations revealed no 
ligamentous laxity or instability of the right knee joint or 
any gait impairment, the criteria for an evaluation in excess 
of 20 percent would not be warranted under Diagnostic Code 
5257.  A separate evaluation would not be warranted under 
Diagnostic Code 5257 based on instability, since right knee 
instability was not clinically shown on said examinations.  
Additionally, the September 1998 and October 2002 private 
clinical records indicated that although there was right knee 
pain on twisting movements and MRIs showed horizontally-
oriented degenerative, not traumatic, medial meniscal tears, 
there was no actual clinical evidence of definite ligamentous 
laxity or instability of that knee joint.

The Board has considered the applicability of rating the 
right knee disability under other appropriate diagnostic 
codes, such as Diagnostic Code 5256.  However, since 
ankylosis of the right knee has not been clinically shown or 
even approximated, a higher rating would not be in order 
under Diagnostic Code 5256.

Although as appellant's attorney points out, the examiner who 
conducted the January 2003 VA orthopedic examination did 
indicate that appellant's right knee disability had increased 
in severity to some extent, this is not determinative of the 
appellate issue.  As previously explained in detail, the 
appellant's right knee disability does not meet or more 
nearly approximate the applicable schedular criteria for 
entitlement to a higher disability rating.  Additionally, the 
clinical evidence does not reflect that the service-connected 
right knee disability presents such an exceptional or unusual 
disability picture as to warrant consideration of an 
extraschedular evaluation, particularly since appellant is 
employed and ambulatory without any significant gait 
impairment.  38 C.F.R. § 3.321(b)(1).  Since the 
preponderance of the evidence is against allowance of this 
appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  


ORDER

An evaluation in excess of 20 percent for residuals of a 
right knee injury is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



